TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED MARCH 8, 2018



                                      NO. 03-17-00863-CV


               SBI Investments, LLC, 2014-1; and L2 Capital LLC, Appellants

                                                 v.

                                Quantum Materials Corp., Appellee




           APPEAL FROM 428TH DISTRICT COURT OF HAYS COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
                AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the interlocutory order signed by the trial court on November 27, 2017.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the trial court’s interlocutory order. Therefore, the Court affirms the trial

court’s interlocutory order. The appellants shall pay all costs relating to this appeal, both in this

Court and in the court below.